Case: 16-50984      Document: 00513894988         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50984                                FILED
                                  Summary Calendar                          March 2, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
RODNEY J. HAMMOND,

              Plaintiff - Appellant

v.

MELVIA LOVINGS; PAUL HELFRICH; MELISSA ESQUIVEL; AMELIA
BUSTOS; J&J WORLDWIDE SERVICES, INCORPORATED,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-CV-579


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       Appellant Rodney J. Hammond seeks to appeal the district court’s ruling
awarding defendants attorney fees.            The order was entered July 1, 2016.
Hammond was therefore required to file his notice of appeal by August 1, 2016.
On that day, he attempted to file the notice of appeal, but inadvertently filed a
document entitled “Plaintiff’s Response to Court’s Order to Show Cause.” The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50984    Document: 00513894988    Page: 2   Date Filed: 03/02/2017



                                No. 16-50984
next day, the court issued a “Deficiency Notice” informing him of the error. On
August 2, 2016, Hammond filed his notice of appeal.
      Hammond’s notice of appeal was untimely, and this appeal must
therefore be dismissed.     See Fed. R. App. P. 4(a)(1)(A).      The unusual
circumstances surrounding Hammond’s late filing do not change this outcome.
Kinsley v. Lakeview Regional Medical Center LLC is squarely on point and
controls. See 570 F.3d 586, 590 (5th Cir. 2009).
      DISMISSED.




                                      2